            Case 1:20-cv-01032 Document 2 Filed 04/21/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                                District of Columbia


FEDERAL TRADE COMMISSION,                        No. CV- 1:20-cv-01032
600 Pennsylvania Ave., N.W.
Washington, DC 20580
                     Plaintiff,                  JOINT MOTION TO ENTER THE
                                                 STIPULATED ORDER FOR
v.                                               PERMANENT INJUNCTION AND
                                                 MONETARY JUDGMENT
REVENUEWIRE, also d/b/a SAFECART
Suite 102, 3962 Borden St.
Victoria, BC
V8P 3H8, Canada


and ROBERTA LEACH
4989 Georgia Park Terrace
Victoria, BC
V8Y 2B8, Canada


                      Defendants.

      Plaintiff Federal Trade Commission and Defendants RevenueWire and Roberta

Leach, through counsel, hereby jointly move the Court to enter the Stipulated Order filed

herewith, and as grounds state as follows:

          1. A Complaint has been filed in this action along with a Stipulated Order.

          2. The case is an action for injunctive and other equitable relief alleging that

             Defendants violated the Federal Trade Commission Act, 15 U.S.C.

             §§ 45(a), 53(b) and 57b, and the Federal Trade Commission’s

             Telemarketing Sales Rule, 16 C.F.R. Part 310.

          3. All parties are represented by counsel.



                                             1
            Case 1:20-cv-01032 Document 2 Filed 04/21/20 Page 2 of 5



          4. The Stipulated Order includes both injunctive relief and a monetary

              judgment.

       WHEREFORE, the Federal Trade Commission and Defendants request that the

Court enter the Stipulated Order. The names of the attorneys who are entitled to be

notified of entry of the Stipulated Order are Counsel for the FTC, Russell Deitch and J.

Ronald Brooke, Counsel for RevenueWire, William L. Greene and J. Nicci Warr, and

Counsel for Roberta Leach, Robert M. Langer all of whose addresses are listed below

under their signatures.




                                            2
           Case 1:20-cv-01032 Document 2 Filed 04/21/20 Page 3 of 5




Respectfully submitted:

Dated: April 21, 2020        s/ Russell Deitch

                             Russell Deitch
                             J. Ronald Brooke, Jr.
                             Federal Trade Commission
                             600 Pennsylvania Avenue, N.W. CC-8528
                             Washington, D.C. 20580
                             (202) 326-2585 /rdeitch@ftc.gov
                             (202) 326-3484 / jbrooke@ftc.gov
                             Attorneys for Plaintiff
                             FEDERAL TRADE COMMISSION

                             s/ William L. Greene

                              William L. Greene
                              Stinson LLP
                              50 South Sixth St.
                              Suite 2600
                              Minneapolis, MN 55402
                              (612) 335-1568 / william.greene@stinson.com

                              s/   J. Nicci Warr

                              J. Nicci Warr
                              Stinson LLP
                              7700 Forsyth Boulevard
                              Suite 1100
                              St. Louis, MO 63105
                              (314) 259-4570 / nicci.warr@stinson.com

                              Counsel for RevenueWire




                                       3
Case 1:20-cv-01032 Document 2 Filed 04/21/20 Page 4 of 5




                  �;
                   Robert M. Langer
                   Wiggin and Dana LLP
                   20 Church St., 16th Floor
                   Hartford, Connecticut
                   06103
                   (860) 297-3724/rlanger@wiggin.com
                   Counsel for Roberta Leach




                           4
            Case 1:20-cv-01032 Document 2 Filed 04/21/20 Page 5 of 5




                                   CERTIFICATE
                                    OF SERVICE

                                           April 21,
I, Russell Deitch, hereby certify that on ________2020, I transmitted the Joint Motion
and Proposed Stipulated Order via electronic mail to the following:


                                  William Greene
                                  Stinson LLP
                                  50 South Sixth St.
                                  Suite 2600
                                  Minneapolis, MN 55402
                                  william.greene@stinson.com
                                  Counsel for RevenueWire

                                  J. Nicci Warr
                                  Stinson LLP
                                  7700 Forsyth Boulevard
                                  Suite 1100
                                  St. Louis, MO 63105
                                  nicci.warr@stinson.com

                                  Robert M. Langer
                                  Wiggin and Dana LLP
                                  20 Church St., 16th Floor
                                  Hartford, Connecticut
                                  06103
                                  rlanger@wiggin.com
                                  Counsel for Roberta Leach


                                      s/Russell Deitch
                                  __________________
                                  Russell Deitch




                                            5
